DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/780,899 on March 1, 2021. Please note: Claims 1, 6, 7, 19 and 20 have been amended, and claims 5, 15 and 16 have been canceled. Claims 1-4, 6-14 and 17-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US 20150261374 A1), hereinafter Eguchi, in view of Veeser et al. (US 20100091112 A1), hereinafter Veeser, in further view of Thompson et al. (US 20140267106 A1), hereinafter Thompson, in further view of Tretter et al. (US 20160231862 A1), hereinafter Tretter, and in further view of Durojaiye et al. (US 20160077663 A1; Previously cited but not relied upon in the office action dated 12/14/2018), hereinafter Durojaiye.

Regarding Claim 1, Eguchi teaches:
An information processing device, (See FIG. 2) comprising: 
a central processing unit (CPU) (FIG. 2: 11; See paragraph [0060]) configured to:
detect a presence of a first operation body which includes a user operated object (See FIG. 1: pen 2 and/or hand 3 include a user operated object (pen 2)) (See paragraph [0051], lines 5-10);
detect a position of an input on a detection surface (FIG. 6: Sa) (See paragraph [0079]; FIG. 9: S14); 
acquire image information associated with a first captured image, wherein the first captured image includes the first operation body as a subject (See paragraph [0076]; FIG. 9: S11); 
estimate a position of the first operation body (the location of the pen 2 and/or the hand 3) based on the image information (See paragraph [0077], lines 1-5; FIG. 9: S12); 
acquire attribute information associated with an application that executes a contact point determination process (See paragraph [0070]; See paragraph [0075]; Therefore, the storage unit stores acquired attribute information associated with an application that executes a contact point determination process (information that specifies that the application is a drawing type application));
set a first coordinate (O) on the detection surface, wherein the first coordinate includes the position of the input (See FIG. 8) (See paragraph [0064], lines 8-17); 
set a second detection area (Sa2) on the detection surface (FIG. 6: Sa) based on: 
	an addition of a first distance (r) to the first coordinate (See FIG. 8) (See paragraph [0064], lines 8-17);
(See paragraph [0081]; FIG. 9: output of an input location in S16 based on the determination in S15 corresponds to controlling the contact point determination process based on the position of the input (S14) and the position of the first operation body (S12) determined in the preceding steps).
Eguchi does not explicitly teach (see elements emphasized in italics):
detect a presence of at least one infrared (IR) marker based on an approach of the first operation body;
detect a position of an input on a detection surface based on the presence of the at least one IR marker;
estimate a posture of the user operated object based on the first captured image;
set a first detection area on the detection surface, wherein 
	the first detection area includes the position of the input; 
set the second detection area on the detection surface based on: 
	an addition of a first distance to a left portion of the first detection area and a right portion of the first detection area in a horizontal direction, and 
an addition of the first distance to a lower portion of the first detection area and an upper portion of the first detection area in a vertical direction;
detect, based on a second captured image, at least one object different from the first operation body; 
set a specific area on the detection surface, wherein the specific area is occupied by the detected at least one object; 
set a third detection area on the detection surface based on the acquired attribute information and a position of the detected at least one object, 
	wherein the third detection area excludes the specific area occupied by the detected at least one object; and
control the contact point determination process based on the third detection area and the posture of the user operated object.
However, in the same field of endeavor, object position and orientation detection system (Veeser, Abstract), Veeser teaches:
(FIGS. 5 and 8: 7) (See paragraphs [0113] and [0116]) based on an approach of a first operation body which includes a user operated object (FISG. 5 and 8: 5) (See paragraph [0126]; See FIG. 5, showing that a presence of 7 is detected by 3 based on an approach of 5);
detect a position of an input on a detection surface (FIG. 5: 37) based on the presence of the at least one IR marker (See paragraph [0153], lines 1-12);
estimate a posture of the user operated object based on a first captured image (See paragraph [0117]: orientation of the sphere 7 is determined); and
control a contact point determination process based on the posture of the user operated object (See paragraph [0153], lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing device (as taught by Eguchi) by including the claimed IR marker and performing the claimed functions (as taught by Veeser). Doing so would have allowed for the same 3D location of the tip of the user operated object to be produced independent of rotation of the user operated object (See Veeser, paragraph [0201]).
Eguchi in view of Veeser does not explicitly teach (see elements emphasized in italics):
set a first detection area on the detection surface, wherein 
	the first detection area includes the position of the input; 
set the second detection area on the detection surface based on: 
	an addition of a first distance to a left portion of the first detection area and a right portion of the first detection area in a horizontal direction, and 
		an addition of the first distance to a lower portion of the first detection area and an upper portion of the first detection area in a vertical direction;
detect, based on a second captured image, at least one object different from the first operation body; 
set a specific area on the detection surface, wherein the specific area is occupied by the detected at least one object; 
set a third detection area on the detection surface based on the acquired attribute information and a position of the detected at least one object, 
	wherein the third detection area excludes the specific area occupied by the detected at least one object; and
control the contact point determination process based on the third detection area.
However, in the same field of endeavor, interactive input systems (Thompson, paragraph [0001]), Thompson teaches:
	set a first detection area (A) on a detection surface (118) (See FIG. 6A), wherein the first detection area includes a position of an input (See paragraph [0031]; See FIG. 5: 502, 504); 
	set a second detection area (300) on the detection surface (118) (See FIG. 6A) based on: 
		an addition of a first distance (X) to a left portion of the first detection area and a right portion of the first detection area in a horizontal direction, and an addition of the first distance to a lower portion of the first detection area and an upper portion of the first detection area in a vertical direction (See paragraph [0034]; See FIG. 6A: restricted area 300 is set based on an addition of a first distance X to the boundary of A, including a left, right, lower and upper portion of A).
Eguchi in view of Veeser contained a device which differed from the claimed device by the substitution of setting the second detection area based on an addition of a first distance to a first coordinate, instead of based on an addition of a first distance to a first detection area. Thompson teaches the substituted element of setting the second detection area in the claimed manner. Their functions were known in the art to prevent the detection of accidental contacts (See Eguchi, paragraph [0036]; See Thompson, paragraph [0032]). The setting of the second detection area, as taught by Eguchi in view of Veeser could have been substituted with the setting of the second detection area, as taught by Thompson and the results would have been predictable and resulted in rejecting inputs located outside of the second detection area, which is set based on a first detection area. Although the function of the second detection area taught by Eguchi differs from that of Thompson (Eguchi outputs the location of inputs in Sa2, as shown in FIG. 9, S15->S16; Thompson rejects inputs in 300, as discussed in paragraph [0032]), one of ordinary skill in the art would have recognized that the second detection areas of Eguchi and Thompson are the same in that they are both areas that are set by the addition of a radius around a determine touch location. Whereas Eguchi sets this area by an addition of a first distance to a first coordinate, Thompson’s teachings show that the same area could be set by first setting a first detection area an then adding the first distance to the first detection area. Therefore, one of ordinary skill in the art would have recognized that Eguchi could adopt the method of setting the 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Eguchi in view of Veeser, and in further view of Thompson does not explicitly teach (see elements emphasized in italics):
detect, based on a second captured image, at least one object different from the first operation body; 
set a specific area on the detection surface, wherein the specific area is occupied by the detected at least one object; 
set a third detection area on the detection surface based on the acquired attribute information and a position of the detected at least one object, 
	wherein the third detection area excludes the specific area occupied by the detected at least one object; and
control the contact point determination process based on the third detection area.
However, in the same field of endeavor, identifying a target touch region of a touch-sensitive surface (Tretter, Abstract), Tretter teaches:
detect, based on a second captured image, at least one object (40) (See paragraph [0047], lines 1-10) different from a first operation body (168. 188 or 35) (See FIG. 5: 40 is at least one object); 
set a specific area on a detection surface, wherein the specific area is occupied by the detected at least one object (See paragraph [0069] and FIG. 7F: 745 corresponds to a specific area on a detection surface occupied by 40); 
set a third detection area on the detection surface based on a position of the detected at least one object (See paragraph [0069] and FIG. 7F: the area outside of 745 corresponds a third detection area on the detection surface based on a position of the detected at least one object), 
	wherein the third detection area excludes the specific area occupied by the detected at least one object (See paragraph [0069] and FIG. 7F: the third detection area excludes the specific area 745 occupied by the detected at least one object 40); and
(See paragraph [0069]: a contact point determination process is controlled based on the third detection area (i.e., by rejecting contacts within 745)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing device (as taught by Eguchi in view of Veeser, and in further view of Thompson) by including the claimed steps directed to settings a third detection area (as taught by Tretter). Doing so would reject unintended touch input that may be detected when a hand interacts with (e.g., picks up) an object (See Tretter, paragraph [0069]).
Eguchi in view of Veeser, in further view of Thompson, and in further view of Tretter does not explicitly teach (see elements emphasized in italics) does not explicitly teach:
set a third detection area on the detection surface based on the acquired attribute information
However, in the same field of endeavor, devices with touch surfaces (Durojaiye, Abstract), Durojaiye teaches:
	acquire attribute information associated with an application that executes a contact point determination process (See paragraph [0063]); and
set a third detection area on a detection surface (See paragraph [0058], last four lines) (See FIG. 4, showing different inactive regions being set. Therefore, an area outside these inactive regions would correspond to a first detection area on a detection surface, which would be set in proportion to the inactive regions) based on the acquired attribute information associated with the application (See paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing device (as taught by Eguchi in view of Veeser, and in further view of Thompson) by setting the first detection area on the detection surface based on the acquired attribute information associated with the application (setting the first detection area larger or smaller depending on the application, as taught by Durojaiye). Doing so would allow for the available area for input to be set depending on the current application (See Durojaiye, paragraph [0063]).

Claim 2, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
the position of the first operation body is at a second distance from the detection surface (FIG. 6: Sa) (See paragraph [0093], lines 8-13; See FIG. 13: the position of the first operation body at a second distance (h) from the detection surface).

Regarding Claim 3, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches:
The information processing device according to claim 1, wherein 
the CPU is further configured to:
control position information of the contact point determination process (See Eguchi, FIG. 9: S16 – an input location controls position information of the contact point determination process) based on the position of the input (See Eguchi, paragraph [0081]: the position of the input included in Sa2; FIG. 9: S15, S16) in the first detection area (See the discussion of the first detection area, as taught by Thompson with regard to claim 1 above. The input is positioned in the first detection area taught by Eguchi in view of Veeser, and in further view of Thompson).

Regarding Claim 4, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 3, wherein 
the CPU is further configured to control a detection device (FIG. 7: touch panel) to detect the input in the second detection area (See FIG. 9: S14-S15) (See paragraph [0067], lines 1-7).

Claim 6, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches:
The information processing device according to claim 3, wherein 
the attribute information regarding the application includes a type associated with the application (See Eguchi, paragraph [0070]; See Eguchi, paragraph [0075]; Therefore, the storage unit stores information specifying that the application is a drawing type application) (See Durojaiye, paragraph [0063]).

Regarding Claim 7, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches:
The information processing device according to claim 3, wherein 
the attribute information regarding the application includes an attribute associated with the input in an area displayed by the application (Eguchi, FIG. 8D: Sa1) (See Eguchi, paragraph [0056], lines 3-8: the operational menu icons or the like related to an application that is currently running in the display device 1 displayed in the area Sa1) (See Durojaiye, paragraph [0063]: a setting indicating whether or not an inactive region may be used while the application is running corresponds to an attribute associated with the input in an area displayed by the application).

Regarding Claim 8, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye as combined above does not explicitly teach:
The information processing device according to claim 3, wherein 
a parameter of the second detection area is variable based on a type of the first operation body.
However, Tretter teaches further:
 (See paragraph [0077], lines 1-12; As shown in FIGS. 7C and 7E, a parameter of a detection area (target touch region) is variable based on a type of a first operation body (stylus or hand)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing device (as taught by Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye) so a parameter of the second detection area is variable based on a type of the first operation body (as taught by Tretter). Doing so would allow for the device to adapt the detection area depending on different touch input scenarios (See Tretter, paragraph [0077]).

Regarding Claim 9, Eguchi in view of Veeser, in further view of Thompson, in further view of Durojaiye, and in further view of Tretter teaches all of the elements of the claimed invention, as stated above. Furthermore Eguchi in view of Veeser, in further view of Thompson, in further view of Durojaiye, and in further view of Tretter teaches:
The information processing device according to claim 8, wherein 
the parameter of the second detection area includes at least one of a size of the second detection area, a shape of the second detection area, or a detection sensitivity to the input in the second detection area (As shown in FIG. 7C and 7E of Tretter, the detection area covers a larger area when the operation body in a hand versus when the operation body is a stylus. Therefore, as modified according to Tretter, Eguchi teaches a size of the detection area (Sa2) is varied depending on a type of the operation body. Therefore, Eguchi in view of Veeser, in further view of Thompson, and in further view of Thompson teaches the parameter of the detection area includes at least one of a size of the detection area, a shape of the detection area, or detection sensitivity to the input in the detection area).

Regarding Claim 10 Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
(hand 3) different from the first operation body  (See paragraph [0064], lines 8-20; See FIGS. 8B-8D: setting Sa2 is a process associated with the hand 3, and the position of Sa2 corresponds to position information that is controlled), 
the position information is controlled based on a positional relationship between the detection surface and the second operation body (See paragraph [0064], lines 8-20; See FIGS. 8B-8D: setting Sa2 is a process associated with the hand 3, which is positioned based on a positional relationship between Sa and the hand 3), and
the position of the first operation body is equivalent to the position of the input (See FIG. 8D: the position of the first operation body “O” is equivalent to the position of the input).

Regarding Claim 11, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
the CPU is further configured to control the contact point determination process (See FIG. 9: S16) based on the position of the first operation body that is equivalent to the position of the input (See FIG. 9: YES at S15; See paragraph [0081]; See FIG. 8D, showing the position of the first operation body “O” that is equivalent to the position of the input).

Regarding Claim 12, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches:
The information processing device according to claim 11, wherein 
the CPU is further configured to determine the position of the first operation body is equivalent to the position of the input based on the position of the input (Eguchi, FIG. 8: Sa2) (See Eguchi, FIG. 9: YES at S15; See Eguchi, paragraph [0081]) in the first detection area (See the discussion of the first detection area, as taught by Thompson with regard to claim 1 above. The input is positioned in the first detection area taught by Eguchi in view of Veeser, and in further view of Thompson), and 
the first detection area (A) includes a position corresponding to the detection surface (118) (See Thompson, FIG. 6A) at the position of the first operation body (See Thompson, paragraphs [0022] and [0031]: Therefore, A includes a position corresponding to the detection surface at the position of the first operation body (pen tool 116)).

Regarding Claim 14, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
the CPU is further configured to: 
	detect the input (FIG. 9: S14) within a specific distance (FIG. 8: r) from the user operated object (See paragraph [0064], lines 8-20: r is a specific distance from the user operated object); and 
	control the contact point determination process (See FIG. 9: S16 – an input location controls the contact point determination process) associated with the detected input within the specific distance (See paragraph [0081]: the position of the input included in Sa2, which is within the specific distance r; FIG. 9: S15, S16).

Regarding Claim 17, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
the first operation body further includes at least one of a user hand or a user finger (See paragraph [0078], lines 1-6; Therefore, the first operation body includes a user hand 3).

Claim 18, Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches all of the elements of the claimed invention, as stated above. Furthermore, Eguchi teaches:
The information processing device according to claim 1, wherein 
the CPU is further configured to control the contact point determination process (See FIG. 9: S16 – an input location controls the contact point determination process) based on a positional relationship between the position of the first operation body (pen 2 and/or hand 3) and the detection surface (FIG. 6: Sa) (See paragraph [0064], lines 8-20: a positional relationship between the position of the first operation body and a detection surface of the input determines Sa2, which controls the specific process based on S15 and S16 in FIG. 9).

Regarding Claim 19, please refer to the above rejection of claim 1 Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches with regard to claim 19: An information processing method (Eguchi, FIG. 9), comprising the processes performed by the CPU recited in claim 1, which the first operation body in claim 1 corresponds to the operation body in claim 19. 

Regarding Claim 20, please refer to the above rejection of claim 1. Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye teaches with regard to claim 20: A non-transitory computer-readable medium having stored thereon computer-readable instructions (See Eguchi,  paragraph [0060]: ROM), which when executed by a processor (See Eguchi,  paragraph [0060]: CPU), cause the processor to execute operations (Eguchi, FIG. 9), the operations comprising the processes performed by the CPU recited in claim 1, which the first operation body in claim 1 corresponds to the operation body in claim 20. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye as applied to claim 1 above, and further in view of Toyoura et al. (US 20140253482 A1), hereinafter Toyoura.

Regarding Claim 13, over Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye does not explicitly teach:

the CPU is further configured to: 
intermittently detect the input; and 
determine the contact point determination process based on the position of the first operation body at an interval between a plurality of detected positions associated with the intermittently detected input.
However, in the same field of endeavor, information processing apparatuses (Toyoura, Abstract), Toyoura teaches:
A CPU (FIG. 1: CPU 101) configured to:
	intermittently detect an input (See paragraph [0081], lines 3-7); and
determine a contact point determination process based on a position of a first operation body (FIG. 3: 1) at an interval between a plurality of detected positions associated with the intermittently detected input (See paragraph [0081], lines 11-14; As shown in FIG. 5, a contact point determination process (determining contact points while drawing a line) is determined based on a position of a first operation body at an interval between a plurality of detected positions associated with the intermittently detected input (between erroneous up-events) to correct the discontinuous portions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing device (as taught by over Eguchi in view of Veeser, in further view of Thompson, in further view of Tretter and in further view of Durojaiye) so the CPU is further configured to perform the claimed processes (as taught by Toyoura). Doing so would allow for discontinuities in the input due to low sensitivity to be corrected (See Toyoura, paragraph [0081]).

Response to Arguments
Applicant’s arguments have been considered but are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues (Remarks, pages 10-11) that Eguchi, Veeser, Thompson and Durojaiye does not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. While the Examiner maintains that Durojaiye teaches part of the amended limitations (“set a third 
Applicant argues (Remarks, page 11) the following: “Further, each of claims 2-12, 14, 17, and 18 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination”. The Examiner respectfully disagrees. As discussed in detail above, each of the limitations of these dependent claims are taught or rendered obvious by the cited references. Applicant has provided no further specific argument as to which limitations of these claims are not described or suggested by the cited references. Therefore, this argument is not persuasive.
Applicant argues (Remarks, pages 11-12) the following: “Tretter does not remedy the above-noted deficiencies of Eguchi, Veeser, Thompson, and Durojaiye. The Applicant respectfully submits that claims 8 and 9 are also not taught, suggested or rendered obvious over the combination of Eguchi, Veeser, Thompson, Durojaiye, and Tretter based at least on the dependence on amended independent claim 1 Further, each of claims 8 and 9 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination”. The Examiner respectfully disagrees. As discussed in detail above, each of the limitations of these dependent claims are taught or rendered obvious by the cited references. Applicant has provided no further specific argument as to which limitations of these claims are not described or suggested by the cited references. Therefore, this argument is not persuasive. Furthermore, the Examiner respectfully submits that, as discussed above, Tretter renders the amended limitations of the independent claims obvious. Applicant has provided no specific arguments to contradict this assertion.
Applicant argues (Remarks, page 12) the following: “Further, claim 13 separately recites subject matter not shown to be described or suggested by any of the cited references, whether taken individually or in combination.”. The Examiner respectfully disagrees. As discussed in detail above, each of the limitations of this dependent claim are taught or rendered obvious by the cited references. Applicant has provided no further specific argument as to which limitations of this claim are not described or suggested by the cited references. Therefore, this argument is not persuasive.
For the above reasons, Applicant’s arguments are not persuasive to overcome the current rejections.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692